           Case 3:18-cv-00084-RCJ-WGC Document 52 Filed 09/29/20 Page 1 of 3



1    AARON D. FORD
      Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
      Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
6
     Attorneys for Defendants
7    Alejandro Arias-Flores, Christopher Ashdown, Mike Bryne,
     Elliot Burleigh, Kelvin Chung, Corey Cooke, Christopher Davis,
8    George Davis, Daniel Esquivel, Christopher Hayman,
     Patricia Hernandez, Jacob Parr, Tasheena Sandoval,
9    and Michael Sharp

10

11                            UNITED STATES DISTRICT COURT

12                                     DISTRICT OF NEVADA

13   JAMAL DAMON HENDRIX,                              Case No. 3:18-cv-00084-RCJ-WGC

14                       Plaintiff,
                                                          ORDER GRANTING
15   vs.                                          MOTION FOR EXTENSION OF TIME TO
                                                    FILE REPLY TO ECF NOS. 50, 50-1
16   M. SHARP, et al.,

17                       Defendants.

18            Defendants, Alejandro Arias-Flores, Christopher Ashdown, Mike Bryne, Elliot

19   Burleigh, Kelvin Chung, Corey Cooke, Christopher Davis, George Davis, Daniel Esquivel,

20   Christopher Hayman, Patricia Hernandez, Jacob Parr, Tasheena Sandoval, and Michael

21   Sharp, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

22   and Peter E. Dunkley, Deputy Attorney General, hereby submit this Motion for Extension

23   of Time to File Dispostive Motions (Second Request). This Motion is based on Federal

24   Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points and Authorities,

25   and all papers and pleadings on file in this action.

26   ///

27   ///

28   ///

                                                  1
          Case 3:18-cv-00084-RCJ-WGC Document 52 Filed 09/29/20 Page 2 of 3



1                          MEMORANDUM OF POINTS AND AUTHORITIES

2    I.      ARGUMENT

3            Defendants respectfully request a thirty (30) day extension of time out from the

4    current deadline of September 28, 2020, to file a reply to Plaintiff’s 195 page response

5    (ECF Nos. 50, 50-1) to Defendants’ Motion for Summary Judgment.

6            In light of the number of defendants and claims, and the potential logistical issues

7    related to OAG wide procedures related to the management of COVID-19, the

8    undersigned believes thirty days will be sufficient.

9            Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

10   follows:

11           When an act may or must be done within a specified time, the court
             may, for good cause, extend the time: (A) with or without motion or
12           notice if the court acts, or if a request is made, before the original time
             or its extension expires; or (B) on motion made after the time has
13           expired if the party failed to act because of excusable neglect.

14   Defendants’ request will not hinder or prejudice Plaintiff’s case. The requested thirty-day

15   extension of time should permit Defendants’ counsel time to adequately parse and brief

16   the various issues among the 195 pages. Defendants asserts that the requisite good cause

17   is present to warrant the requested extension of time.

18           For these reasons, Defendant respectfully requests a thirty (30) day extension of

19   time from the current deadline to file a motion for summary judgment in this case, with a

20   new deadline to and including Wednesday, October 28, 2020.               Likewise, Defendants

21   respectfully requests that the Court modify the deadline for the joint pretrial order as set

22   forth below.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                    2
     Case 3:18-cv-00084-RCJ-WGC Document 52 Filed 09/29/20 Page 3 of 3



1

2                          Schedule for Remaining Deadlines

3       Reply deadline                                             October 28, 2020

4       Joint pretrial order (if no dispositive motions pending)   November 30, 20201

5       DATED this 28th day of September 2020.

6                                         AARON D. FORD
                                          Attorney General
7
                                          By:   /s/ Peter E. Dunkley
8                                               PETER E. DUNKLEY, Bar No. 11110
                                                Deputy Attorney General
9
                                                Attorneys for Defendants
10

11                                        IT IS SO ORDERED
12

13                                        UNITED STATES MAGISTRATE JUDGE
14
                                          DATED: September 29, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
        1   November 27 is the Friday after the 3Thanksgiving Holiday.
